DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-6 and 16-20 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Response to Arguments
3.	Applicant’s response arguments, with regards to claims 1-6 and 16-20, filed on 07/07/2021.
On pages 9-10, of the applicant response, the applicant argues That Tateno does not teach "determine the gripping position of the gripping device for the target object corresponding to at least one of the candidate units", Examiner respectfully disagrees with applicant, Tateno discloses the robotic arm is controlled to grip the target object on the gripping position using the detected features information that are grouped together based on geometric features/candidate units “S5503” and then estimate gripping position S5506. See detailed rejection below.
Also the applicant argues that Tuzel does not teach "detect, from the captured image, candidate units of various sizes corresponding to the image feature groups that appear repeatedly in the captured image acquired by the image acquisition unit", Examiner respectfully disagrees with applicant, Sundareswara discloses a system that includes a camera that captures image of an object and determine different features of the captured image and as shown in Fig. 5 & 6A-B the system group similar image features that appear repeatedly (“triangle 502”; “circle 506”; “square 510” and “star 215” features that appear repeatedly and are grouped, where these features are different shape and size) see at least col. 9, lines 6-14 and Figs. 5 &6A-B). See detailed rejection below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



Claims 1, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is an information processing apparatus claim includes a processor that perform multiple steps (thus the claim 1 is an apparatus, claim 17 is method and claim 18 is a system  Step 1: yes)
Step 2A Prong One: claim 1 recites the steps of acquire a captured image, detect a plurality of image features, generate image feature groups, detect candidate units, and determine the gripping position.
With regards to independent claim 17 is a method claim that recites the limitations 
of acquiring a captured image, detecting a plurality of image features, generating image feature groups, detecting candidate units, and determining the gripping position, where acquiring and generating steps amount to mere data gathering, which is a form of insignificant extra-solution activity. And With regards to independent claim 18 is a system claim which includes a imaging device and processing apparatus that perform the steps of acquire a captured image, detect a plurality of image features, generate image feature groups, detect candidate units, and determine the gripping position, where acquire and generate steps amount to mere data gathering, which is a form of insignificant extra-solution activity. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   

Step 2A Prong Two: This judicial exception is not integrated into a practical application. Claims 1, 17 and 18 recite the additional limitations of processor (claim 17 and 18) that performing multiple steps and imaging capturing device (claim 18) and the limitations of acquire a captured image of target object and generate image feature groups of image features, which amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional 

Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  Accordingly, a conclusion that the performing step is well-understood, routine, conventional activity is supported under Berkheimer.

Dependent claims 2-6, 16 and 19-20 depend of claims 1, 17 and 18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Claims 2-6, 16 and 19-20 includes the steps of detect (claim 2 and  
This judicial exception is not integrated into a practical application, for e.g. claim 6 includes the limitation of information processing apparatus includes a control unit that control the manipulator, however this control steps is not based on result of the performed steps that determine the gripping position of the target object. Hence these claims do not includes any additional elements that integrate the abstract idea into a practical application.
Claims 2-6, 16 and 19-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two.  
The additional limitations recited in the dependent claims 2-6, 16 and 19-20  fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-6 and 16-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0245828 to Tateno in view of US8774504 to Sundareswara et al. further in view of US2015/0010202 to Tuzel et al. 
8.	Regarding claims 1 and 17, Tateno discloses an information processing apparatus 
an image acquisition unit configured to acquire a captured image obtained by capturing an image of the target object to be gripped by a gripping device (processing apparatus acquire the captured image via camera of the object to be gripped 60 as shown in Fig. 8 see at least [¶ 49-50, 56 &171] and Fig. 1 & 8);  

a gripping position determining unit configured to determine the gripping position of the gripping device for the target object  corresponding to at least one of the candidate units (the robotic arm is controlled to grip the target object on the gripping position using the detected features information that are grouped together based on geometric features/ candidate units “S5503” and then estimate gripping position S5506 see  at least [¶ 4,171-172] and Figs. 8-10 & 13). 

Tateno does not explicitly disclose the limitation of a generation unit configured to generate image feature groups of image features similar to each other from the plurality of image features; and image feature groups that appear repeatedly.   
However, Sundareswara is directed to system for three-dimensional object recognition and foreground extraction. Sundareswara discloses a system that includes a camera that captures image of an object and determine different features of the captured image (see at least col. 3, lines 49-65 and Figs. 1, 5 & 8). Also, Sundareswara discloses the system generate image feature groups of the similar features and group them into clusters within the set of features (see at least col. 7, lines 58-61). Furthermore, Sundareswara discloses as shown in Fig. 5 & 6A-B the system group similar image features that appear repeatedly (“triangle 502”; “circle 506”; “square 510” and “star 215” features that appear repeatedly and are grouped, where these features are different shape and size) see at least col. 9, lines 6-14 and Figs. 5 &6A-B). Therefore, from the teaching of Sundareswara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tateno to use the technique of generate image feature groups of image with similar features of image and grouping the similar features that are appear repeatedly similar to that of the teaching of Sundareswara in order enhance the accuracy of object-pose classification.

Tateno does not explicitly disclose the limitation of a unit detection unit configured to detect units of various sizes corresponding to the image feature groups in the captured image acquired by the image acquisition unit;
However, Tuzel is directed to method for determining object poses using weighted features. Tuzel discloses a camera that capture an image of the target object and the robotic arm use the analyzed captured image information to grip the object. Furthermore, Tuzel discloses the system group sets of features that have the same weights/pattern where the features are grouped into clusters that have the same weight, that means the system detect the weight of features as unit and the clusters of features that have same weight as pattern that are repeatedly appear, and the robotic arm is controlled to grip the object based on the detected and analyzed information, where the determining poses of three-dimensional (3D) objects in a scene using weighted model features, that means various size corresponding to the feature group. (see at least [¶ 6-8, 16-18, 21, 23, 27 33-34] and Figs. 1A-B & 2). Therefore, from the teaching of Tuzel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tateno to use the technique of to detect a unit/weight of the image 

9.	Regarding claims 2, Tateno, Sundareswara and Tuzel in combination disclose all the limitation of claim 1 as discussed above, Tateno does not explicitly disclose the limitation of unit 
detection unit detects the unit of the image feature group by clustering the plurality of image features based on the relative-position relationship of the image features.
However, Tuzel discloses the system detect weight’s features and as shown in Fig. 5 the clustering of features with same weight within a threshold and the section 502 shows the pattern of different features with different weights, that mean the image feature is grouped by clustering image features based on relative position which is related to weight/unit (see at least [¶ 26-27 & 34] and Fig. 5). Therefore, from the teaching of Tuzel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tateno to use the technique of detecting the unit/weight of the image feature group by clustering of image features based on the relative position of the features similar to that of the teaching of Tuzel in order for the robotic arm to more accurately grip the object in the correct pose.

10.	Regarding claims 3, Tateno, Sundareswara and Tuzel in combination disclose all the limitation of claim 1 as discussed above, Tateno does not explicitly disclose the limitation of the unit detection unit detects the unit of the image feature group by clustering image features based on a feature amount of the image features. 

11.	Regarding claim 4, Tateno discloses the gripping position determining unit determines the gripping position based on the unit constituted by the image feature group (the system group image features that have similarities/pattern and the robotic arm is controlled to grip the target object on the gripping position using the detected information see at least [¶ 4, 8, 32, 171-172] and Figs. 8-10 & 13). 

12.	Regarding claims 5, Tateno, Sundareswara and Tuzel in combination disclose all the limitation of claim 1 as discussed above, furthermore, Tateno discloses the robot grip the object based on the detected information  (see at least [¶ 171-172]). 
Tateno does not explicitly disclose the limitation of the gripping position determining unit assigns priority order for gripping to a plurality of gripping positions. 
However, Tuzel discloses the system determine several candidate poses, and the robot grip the object based on the refine each candidate pose and the system use a scoring scheme to rank the several candidate, that mean the system assigns priority order for 

13.	Regarding claims 6, 19 and 20, Tateno discloses the gripping apparatus is provided in a manipulator of a robot system having the manipulator (see at least [¶ 4 & 246] and Fig. 8), and the information processing apparatus further comprises a control unit configured to control the manipulator (control unit see at least [59] and Fig. 1). 

14.	Regarding claim 16, Tateno discloses a display unit configured to display the unit or the gripping position for a user (display the unit see at least [¶ 59 & 189] and Fig. 9).

15.	Regarding claim 18, Tateno discloses a robot system (see at least Figs.1 & 8)  comprising: an imaging device configured to capture an image of a target object; and 
an information processing apparatus, wherein the information processing apparatus (processing apparatus acquire the captured image via camera of the object to be gripped 60 as shown in Fig. 8 see at least [¶ 49-50, 56 &171] and Fig. 1 & 8) comprises one or more processors (see at least Figs.1 & 8) programmed to cause the information processing apparatus to function as : 
an image acquisition unit configured to acquire a captured image obtained by capturing the image of a target object to be gripped by a gripping device from the imaging device 
an image feature detection unit configured to detect a plurality of image features in the captured image (the system detect plurality of features in the captured image see at least [¶ 4, 7-8 & 124 ] and Fig. 2A-C); 
a gripping position determining unit configured to determine the gripping position of the gripping device for the target object corresponding to at least one of the candidate units (the robotic arm is controlled to grip the target object on the gripping position using the detected features information that are grouped together based on geometric features/ candidate units “S5503” and then estimate gripping position S5506 see at least [¶ 4,171-172] and Figs. 8-10 & 13). 
Tateno does not explicitly disclose the limitation of a generation unit configured to generate image feature groups of image features similar to each other from the plurality of image features; and features that appear repeatedly in the captured image acquired by the image acquisition unit;
  
However, Sundareswara is directed to system for three-dimensional object recognition and foreground extraction. Sundareswara discloses a system that includes a camera that captures image of an object and determine different features of the captured image (see at least col. 3, lines 49-65 and Figs. 1, 5 & 8). Also, Sundareswara discloses the system generate image feature groups of the similar features and group them into clusters within the set of features (see at least col. 7, lines 58-61). Furthermore, Sundareswara discloses as shown in Fig. 5 & 6A-B the system group similar image features that appear repeatedly (“triangle 502”; “circle 506”; “square 510” and “star 215” features that appear repeatedly and are grouped, where these features are different shape and size) see at least col. 9, lines 6-14 and Figs. 5 &6A-B). Therefore, from the teaching of Sundareswara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tateno to use the technique of generate image feature groups of image with similar features of image and grouping the similar features that are appear repeatedly similar to that of the teaching of Sundareswara in order enhance the accuracy of object-pose classification.

Tateno does not explicitly disclose the limitation of a unit detection unit configured to detect, from the captured image, candidate units of a various of sizes corresponding to the image feature groups  in the captured image acquired by the image acquisition unit;
However, Tuzel is directed to method for determining object poses using weighted features. Tuzel discloses a camera that capture an image of the target object and the robotic arm use the analyzed captured image information to grip the object. Furthermore, Tuzel discloses the system group sets of features that have the same weights/pattern where the features are grouped into clusters that have the same weight, that mean the system detect the weight of features as unit and the clusters of features that have same weight as pattern that are repeatedly appear, and the robotic arm is controlled to grip the object based on the detected and analyzed information (see at 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RACHID BENDIDI/Primary Examiner, Art Unit 3667